        Case 1:19-cv-03867-PKC-ST Document 42-2 Filed 01/07/21 Page 1 of 2 PageID #: 203
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Eastern District
                                                       __________         of New
                                                                   District       York
                                                                             of __________

                         Francisco Suriel                                      )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 19 CV 3867 (PKC) (ST)
The Port Authority of New York and New Jersey,et al                            )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To: New York City Police Department, Queens Central Booking

                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: To be completed via video with a link to be provided.                                Courtroom No.:
         The video deposition may be recorded including audio
         and video and will be before a certified court reporter.                           Date and Time: 02/12/2021 10:00 am

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):
                   Any and all documents relating to the arrest of Franciso Suriel on August 6, 2018 by Port Authority Police,
                   (D.O.B.: 12/15/67; NYPD Arrest No.: Q18632223; NYSID No.: 12079950Y) including but not limited to
                   documents relating to NYPD custody, transfer into NYPD custody, medical evaluations or assessments,
                   and transfer to court for arraignment.


       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       01/07/2021
                                   CLERK OF COURT
                                                                                               OR

                                                                                                             /s/ Kathleen Gill Miller
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)                             Defendants
                  Port Authority, et al.                         , who issues or requests this subpoena, are:
Kathleen Gill Miller, 4 World Trade Center, 150 Greenwich Street, 24th Floor, New York, New York 10007,
646-784-5271, kmiller@panynj.gov

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 1:19-cv-03867-PKC-ST Document 42-2 Filed 01/07/21 Page 2 of 2 PageID #: 204
AO 88 (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)

Civil Action No. 19 CV 3867 (PKC) (ST)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                                 .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                            ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                               .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                                 for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server’s signature



                                                                                                     Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:
